RUSSELL, Judge.
Richard Boone (appellant) filed a motion for relief from judgment pursuant to Rule 60(b), Alabama Rules of Civil Procedure. That motion was denied by the trial court on January 5, 1990.
This appeal followed and was submitted on appellant’s brief only. We affirm.
The sole issue raised on appeal is whether the trial court abused its discretion in failing to conduct a hearing on the appellant’s motion.
We note, however, that the appellant has failed to cite any authority to support his contention. Therefore, we find that he has failed to substantially comply with the mandate of Rule 28(a), Alabama Rules of Appellate Procedure. Such failure places him in a perilous position and allows this court no alternative but to affirm the decision of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989).
*839This case is due to be affirmed.
AFFIRMED.
INGRAM, P.J., and ROBERTSON, J., concur.